Citation Nr: 1616347	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  08-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to May 1, 2011 for hepatitis C for accrued purposes only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  He was awarded a Purple Heart Medal among his awards and decorations.  He died in December 2012.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012 the Board remanded the Veteran's claim for further development.  The Veteran died in December 2012 and in February 2014 the RO issued a letter indicating that the appellant was eligible for substitution.  

In a September 2015 decision the RO granted a 100 percent rating for hepatitis C for accrued purposes effective May 1, 2011.  Therefore, the issue of entitlement to a higher rating prior to May 1, 2011 remains on appeal.  As the Veteran's claim for an increased rating for hepatitis C was pending at the time of his death, and the appellant has been substituted in his claim, the accrued benefit is what is due based on that claim but was not paid prior to the Veteran's death.

In a December 2015 rating decision the RO granted permanent incapacity for self-support for J.S. effective the day of his eighteenth birthday, which is a complete grant of entitlement; therefore the issue is no longer on appeal before the Board.  The Board does note that in a January 2016 statement the appellant expressed disagreement with the decision, including with the effective date, which is an issue to be addressed by the Agency of Original Jurisdiction (AOJ).  

In March 2013 the appellant filed a VA form 21-530, Application for Burial Benefits.  On multiple occasions since, including in June 2014 and February 2016, the appellant has inquired as to the status of the claim.  The file does not indicate that the claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's hepatitis C manifested with daily fatigue, malaise, and anorexia and required continuous medication, but the evidence does not show he experienced incapacitating episodes prior to May 1, 2011.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, for hepatitis C, for accrued purposes only, have been met prior to May 1, 2011.  38 U.S.C.A. §§ 1155, 5121A (West 2014); 38 C.F.R. §§ 3.1000, Part 4, 4.3, 4.7, 4.115, Code 7354 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hepatitis C is rated under Diagnostic Code 7354.  Under these criteria, a rating of 10 percent is warranted when there is serologic evidence of HCV infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  

A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). Id.

In an October 2005 statement the Veteran's spouse stated that the Veteran's hepatitis C causes chronic pain and fatigue.  She also noted the Veteran has pain from an arthritic condition and stated that the Veteran is on pain medication since 2000 for both.  She also noted he has been experiencing dizziness, which she suggested could have to do with his ears.

A November 2005 private exam reflects that the Veteran reported hepatitis C for many years with no treatment.  The Veteran reported overall feeling generally well.  He was noted to be well-nourished, well-developed, and in no acute distress.  The doctor noted he had no stigmata of chronic liver disease.  He was noted to be on methadone and soma.

In January 2006 letter, a private doctor noted that the Veteran declined treatment for his hepatitis C.  The doctor stated that testing showed the Veteran had some bridging fibrosis and minimal to moderate necroinflammatory activity.

In an April 2006 statement the Veteran's spouse stated that the Veteran has constant body aches and pains and gets dizzy.

In November 2006 the Veteran underwent a VA examination.  He was noted to have hepatitis C with no evidence of portal hypertension with normal synthetic liver function and no history of varices.  The examiner noted he was on methadone for chronic pain syndrome noted to be multiple arthralgias.  The examiner noted the Veteran's weight has been in the 155 to 165 range for the past year.

In an April 2007 statement the Veteran reported he experiences flu-like symptoms including aching muscles and joints, has an elevated white count, experiences nausea, has a lack of interest in food, has lost weight, and has chronic fatigue.  He reported he is taking methadone for the symptoms.

In a July 2007 statement the Veteran stated that he experiences the flu-like symptoms daily, including joint and muscle pain that keeps him from walking his dogs, upper right quadrant pain for which he uses a heating pad at night, and pain and swelling in his stomach if he eats foods high in fat.

In August 2007 the Veteran was afforded another VA examination at which the examiner found that the Veteran's hepatitis C had been stable since the last VA examination.  The examiner noted the Veteran's weight was stable since his last VA examination, having increased three pounds, and he was noted to be well-nourished.  The examiner also stated there is no evidence of portal hypertension and his liver function studies are essentially the same.  The examiner noted the Veteran's report of fatigue.  His weight was 169.

A June 2008 sonogram of the abdomen showed no focal lesion in the lever.

VA treatment records from August 2008 reflect that the Veteran complained of some dizziness upon exertion and feeling faint upon eating and continuing back pain.  He was noted to be a hepatitis C carrier but no other symptoms were noted.

A March 2009 VA treatment record reflects that the Veteran reported he exercises regularly by walking and denied weight loss or gain in the past six months.  He was noted not to have joint pain.  At a psychiatry appointment the same month the Veteran reported fair energy level and poor appetite.  He reported daily pain in his liver treated with methadone.  He also reported a fair energy level and poor appetite in May 2009.  He again denied weight loss in June 2009.  In November 2009 he reported he had gained 20 pounds in the past six months.  He reported pain in his back since 2003.  In December 2009 he contacted the VA to resume mental health treatment as he reported feeling more depressed and stated his energy level was poor and his appetite fair.  He reported no weight loss in January or March 2010.  In March 2010 he reported poor energy level and fair appetite.  In May 2010 he reported gaining 15 pounds in the past 6 months while trying to lose weight.

A VA note states that January 2011 test results suggest some worsening of the Veteran's hepatitis C.  A May 2011 VA treatment note reflects that the Veteran reported pain in his abdomen since 2005.  

A June 2011 ultrasound showed a normal sized liver with diffuse fatty infiltration.  A December 2011 CT scan showed the left lobe of the Veteran's liver was enlarged.

On May 1, 2012, the Veteran's physician since 2009 stated that the Veteran has had very high liver enzymes for several years and in the last year had developed lab indicators of cirrhosis.  The physician also stated that over the last year the Veteran had experienced progressive mental deterioration and was being treated for hepatic encephalopathy.  He stated that the Veteran was on Lactulose for control of his liver condition, but did not list any other medication for control of the liver condition.

The Veteran's 100 percent rating for hepatitis C effective May 1, 2011 is based on the May 1, 2012 report from his physician that the Veteran had experienced five weeks or more of incapacitating episodes over the previous 12 months.  There are no other indications of earlier incapacitating episodes in the Veteran's medical records.  Further, neither the Veteran nor the appellant reported incapacitating episodes in multiple statements throughout the period pertinent to the appeal.  Therefore, a rating in excess of 10 percent prior to May 1, 2011 is not warranted based on incapacitating episodes under Diagnostic Code 7354.

Therefore, the remaining question is whether the Veteran otherwise meets the symptomatic criteria laid out in Diagnostic Code 7354 for a higher rating.  Specifically, for the next higher rating, a 20 percent rating, hepatitis C symptoms must include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication.

There is no evidence of dietary restriction in any of the Veteran's medical records, nor have the Veteran or the appellant reported such restriction.  The only mention of diet is a single statement by the Veteran that eating high-fat food caused him pain.  However, the evidence does reflect that the Veteran has been on continuous medication that, giving him the benefit of the doubt, at least in part was used to treat his hepatitis C symptoms.  Specifically, while the record reflects that the Veteran was first prescribed Lactulose in 2012, prior to that, he had been prescribed methadone, which the Veteran and appellant have argued was used to treat the pain due to his hepatitis C, although the 2006 VA examiner opined that it was for chronic pain syndrome noted to be multiple arthralgias.  The Veteran had previously been on OxyContin, which private treatment records suggest was prescribed in part due to his hepatitis C.  The Board notes that the Veteran's situation is complicated by his multiple disabilities, but finds that he should be given the benefit of the doubt that the continuous medication he has been prescribed has, at least in part, been used to treat his hepatitis C symptoms. 

The Board further finds the Veteran and appellant's statements competent and credible in supporting that the Veteran has experienced daily fatigue, malaise, and anorexia.  In multiple statements the Veteran has reported daily fatigue and flu-like symptoms including aching muscles and joints and a loss of interest in food.  His spouse has also submitted statements attesting that she has seen such symptoms in the Veteran.  Although the Veteran's medical records do not contain such clear descriptions of his symptoms, neither do they show he did not have such symptoms.

Therefore, based on the forgoing, and giving the Veteran (and the appellant herein) the benefit of the doubt, the Board finds that a 20 percent rating is warranted as the Veteran's condition more closely approximated those criteria than the criteria for a 10 percent rating prior to May 1, 2011.  

However, the Board does not find that a rating in excess of 20 percent is warranted.  As discussed previously, the record does not reflect incapacitating episodes of at least four weeks.  Further, no weight loss or hepatomegaly have been shown.  Prior to May 2011, the evidence reflects that the Veteran's weight had been roughly stable, if anything increasing somewhat during that time. There are no studies of record showing hepatomegaly prior to May 2011, and in fact a 2008 sonogram did not show an enlarged liver.  Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent for this period.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2006, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran or claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  The Veteran and the appellant have submitted numerous lay statements.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in November 2006 and August 2007.  A new VA examination was ordered by the Board in its February 2012 remand.  It was not scheduled prior to the Veteran's death, but he did submit a Disability Benefits Questionnaire completed by his doctor.  

Hence, no further notice or assistance to the Veteran or the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A 20 percent rating, but no higher, is granted for hepatitis C, for accrued purposes only, subject to the laws and regulations controlling the disbursement of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


